DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS’s filed on 01/29/2020 and 11/13/2019 have been considered. See the attached PTO 1449 form.
Election/Restrictions
Applicant’s election of Group I (Claims 1-17) in the reply filed on 12/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims Status
Receipt of Remarks/Amendments filed on 12/09/2020 is acknowledged. Claims 1-20 are currently pending. Claims 18-20 have been withdrawn. Accordingly, claims 1-17 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 recites the shear viscosity at 25 C is between 100 and 1200 Pa-s. However, the claims do not recite the shear rate at which this viscosity occurs. The instant specification in paragraph 0091 disclose the shear viscosity of the composition, when tested at 25 C with a Brookfield viscometer, falls between 100 and 1200 Pa-s, however, the specification also do not provide the shear rate at which the claimed viscosity occurs. This makes the claim indefinite because the shear rate affects the resultant viscosity value and claiming the shear viscosity without providing the shear rate at which it occurs makes the claim unclear. As evidenced by the reference Bonner (Saint Clair Systems Norcross Temperature & Viscosity Control, The Business of Viscosity Blog, Nov. 30, 2017), the apparent (shear) viscosity is directly affected by the shear rate, wherein it is calculated by dividing shear stress by shear rate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 2011/0091400A1; Apr. 21, 2011) in view of He et al. (US 2012/0195839A1; Aug. 2, 2012). 
Tesch et al. throughout the reference teaches cosmetic compositions comprising crosslinked polymer of vinylpyrrolidone and acrylic acid (Abstract). Tesch on page 7-8 discloses examples of various emulsion compositions comprising crosslinked polymer of vinylpyrrolidone and acrylic acid. Example 6 discloses the emulsion comprising copolymer of vinylpyrrolidone and acrylic acid at a concentration of 1.5%. It also includes butylene glycol (i.e. humectant) at a concentration of 3%. These concentrations read on the instantly claimed concentrations of the copolymer and the humectant. Additionally, the reference discloses the crosslinked polymer of vinylpyrrolidone is used in amount of from 0.05 to 4% by weight (Para 0019). Tesch teaches the addition of water in these emulsion examples. The reference 

The teachings of Tesch et al. have been set forth above.
While Tesch teaches adding neutralizing agent in the examples discussed above, it does not expressly teach the percentage of copolymer neutralization recited in the instant claims. However, this deficiency is cured by He et al. 
He et al. teaches film forming compositions comprising film forming polymer containing acid groups and a neutralizing agent. It teaches compositions and methods for increasing the SPF of a composition by neutralizing at least a portion of the acid groups of the film forming agent with the neutralizing agent (abstract). He discloses film forming copolymers which include vinylpyrrolidone (VP) and acrylic acid (Para 0028). He teaches the neutralizing agent acts to neutralize at least a portion of the acid groups, e.g., carboxylic, on the film forming polymer and in some embodiments up to about 10% or up to about 5% of the acid groups on the film former can be neutralized (Para 00021). It teaches that neutralization of the film forming polymer showed significant improvement in measured in vitro SPF (Para 058). 

From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 4 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 2011/0091400A1; Apr. 21, 2011) in view of He et al. (US 2012/0195839A1; Aug. 2, 2012) as applied to claims 1-3 and 5-15 above, and further in view of Chaudhuri et al. (US 5,736,128; Apr. 7, 1998).
The teachings of the above references have been set forth above.
The above references do not teach the pH of aqueous phase being less than 4 as recited in instant claim 4. However, this deficiency is cured by Chaudhuri.
 Chaudhuri teaches cosmetic composition for rejuvenating the appearance of skin with reduced or minimal potential for skin irritation in the form of a lotion, crème, solution or gel and includes an aqueous solution of a polymer having a carboxylic acid functionality with a pH of 1.5 to 5 (Abstract). The aqueous solution comprises vinylpyrrolidone/acrylic acid copolymer (Col. 7, line 9-11). Chaudhuri 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Chaudhuri into Tesch and set the pH of the cosmetic composition of Tesch to be between 1.5 to 5 as taught by Chaudhuri. One would have been motivated to do so because Chaudhuri teaches that maximum stimulation of cell renewal was observed at a pH of about 3 and that above pH 5, little if any cell renewal or exfoliation is achieved and below pH 1.5, noticeable skin irritation results. Tesch’s cosmetic composition are directed towards cleaning and regenerating the skin and improving the appearance of the skin (Para 0002-0003). Chaudhuri also teaches cosmetic composition is for rejuvenating the appearance of skin and discloses that the pH taught results in reduced or minimal potential of skin irritation and maximum stimulation of cell renewal, as discussed above. One skilled in the art would have had a reasonable expectation of success because both Tesch’s and Chaudhuri’s teachings are directed to cosmetic compositions for improvement of skin appearance and similar to Tesch, Chaudhuri also discloses the composition comprising vinylpyrrolidone/acrylic acid copolymer.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 5-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 2011/0091400A1; Apr. 21, 2011) in view of He et al. (US 2012/0195839A1; Aug. 2, 2012) as applied to claims 1-3 and 5-15 above, and further in view of Adamski et al. (US 5,306,733; Apr. 26, 1994) as evidenced by Azizova et al. (US 2005/0118120A1; Jun. 2, 2005).
The teachings of the above references have been set forth above.
The above references do not expressly teach the complex shear modulus (G*) recited in the instant claims. However, this deficiency is cured by Adamski et al.
Adamski teaches water in oil emulsion containing polymerizable vinyl monomer, crosslinking monomers and polymerization initiators (abstract). Adamski discloses that such formulations are capable of various industrial applications such as for example use in wipes (col. 1, line 15-20). The reference teaches the emulsion having a dynamic shear modulus of greater than about 500 pascal (Col. 9, 37-42), overlapping the instantly claimed complex shear modulus range. As evidenced by Azizova, dynamic shear modulus is equivalent to dynamic shear modulus, wherein both are represented by the G* symbol (see: Para 0038-0042 of Azizova).     
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Adamski into Tesch and have the complex shear modulus of the cosmetic composition of Tesch to be greater than about 500 pascal as taught by Adamski. One would have been motivated to do so because Tesch is silent on what the complex shear modulus of its emulsion formulations is and Adamski teaches that it is known in the art for the emulsion to have a complex (dynamic) shear modulus of greater than 500 pascal which reads on the instantly claimed range. Further, Tesch teaches impregnation of its formulation in wipes (Para 0091) and as discussed above, Adamski also teaches the formulations are capable of various industrial applications such for example use wipes. Thus, it would have been obvious to one skilled in the art to look towards the teachings of Adamski and incorporate the complex shear modulus range it teaches for its emulsions. 
.
Claims 1-3, 5-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 2011/0091400A1; Apr. 21, 2011) in view of He et al. (US 2012/0195839A1; Aug. 2, 2012) as applied to claims 1-3 and 5-15 above, and further in view of Sine et al. (US 5,972,359; Oct. 26, 1999) as evidenced by Bonner (Saint Clair Systems Norcross Temperature & Viscosity Control, The Business of Viscosity Blog, Nov. 30, 2017).  
The teachings of the above references have been set forth above.
The above references do not expressly teach the shear viscosity recited in the instant claims. However, this deficiency is cured by Sine et al.
Sine et al. teaches topical skin care composition for improving skin appearance (Title; Abstract). It teaches the preferred topical compositions of the invention comprise an emulsion and the emulsion may comprise oil in water or water in oil emulsion (col. 6 line 54 to col. 8, line 63). Sine teaches the preferred compositions have an apparent viscosity of from about 5,000 to about 200,000 centipose (i.e. about 5 Pa-s to about 200 Pa-s) at 25 C, which overlaps the range recited in the instant claims. As evidenced by Bonner, apparent viscosity is also called the shear viscosity. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Sine into Tesch and have the shear viscosity of the cosmetic composition of Tesch to be in the range taught by Sine. One would have been motivated to do so because Tesch is silent on what the shear viscosity of its emulsion formulations is and Sine teaches that it is known in the art for the emulsion composition to have a shear (apparent) viscosity between about 5 Pa-s to about 200 Pa-s, which reads on the instantly 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616